Citation Nr: 1039454	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  07-20 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan

INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1953 to September 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), in which the benefits sought on appeal were denied.  

In May 2009, the Veteran testified at a videoconference hearing 
conducted before the undersigned Acting Veterans Law Judge (VLJ).  
A copy of the transcript has been associated with the claim 
folder.  

In December 2009, the Board remanded the Veteran's claim for 
further evidentiary development.  The Board asked the RO to 
identify and obtain any additional private and VA medical records 
concerning pertinent medical treatment the Veteran had received, 
and associate these records with the claims file.  The Board also 
asked the RO to schedule the Veteran for another VA audiological 
examination to determine the nature and etiology of his bilateral 
hearing loss and tinnitus.  

In accordance with the December 2009 remand, the RO obtained the 
Veteran's updated VA treatment records, dated from August 2007 to 
May 2010.  The Veteran was then scheduled for a VA examination in 
July 2010, and a copy of the VA examination report has been 
associated with the claims file.  As such, the Board finds that 
the RO completed the development requested in the December 2009 
Board remand and complied with the remand instructions.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran's bilateral hearing loss is causally or 
etiologically related to his military service.  

3.  The Veteran's tinnitus is causally or etiologically related 
to his military service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, his 
bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2010).  

2.  Resolving reasonable doubt in favor of the Veteran, his 
tinnitus was incurred as a result of his active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2009)).  The 
VCAA imposes obligations on VA in terms of its duty to notify and 
to assist claimants.  

The Board has considered the legislation regarding VA's duty to 
notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issues of 
entitlement to service connection for bilateral hearing loss and 
tinnitus, no further discussion of the VCAA is required with 
respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations applicable when 
the evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2010).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  The threshold for 
normal hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  See 38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability during 
service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) 
is not always fatal to a service connection claim.  See Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis for a 
grant of service connection for hearing loss where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
the regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

      A.  Bilateral Hearing Loss

The Veteran maintains that he has bilateral hearing loss as a 
result of his exposure to extreme noise levels while serving as a 
munitions specialist and detonating ammunition as part of his 
military duties.  In considering the evidence of record under the 
laws and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for bilateral 
hearing loss.  

The Board notes that the Veteran was informed in an August 2006 
letter that due to a fire at the National Archives and Records 
Administration on July 12, 1973, his military records may have 
been destroyed.  The RO attempted to locate the Veteran's service 
treatment records through alternative means but was unsuccessful, 
and a Formal Finding on the Unavailability of Service Medical 
records was issued in September 2006, which detailed the attempts 
made to obtain additional information from the Veteran.  It was 
ultimately determined that the Veteran's service treatment 
records were unavailable for review.  

The Veteran provided credible testimony at his May 2009, during 
which he explained that he was a member of a team that was 
responsible for detonating large bombs (500 to 100 pounds) on the 
beaches near where he was stationed in Korea.  He testified that 
these detonations could be an "ongoing thing" sometimes taking 
an entire day.  Indeed, during a June 2006 private treatment 
visit, the Veteran explained that as a munitions specialist, he 
worked on destroying new and old bombs for eight to ten hours a 
day.  

The Board notes that the Veteran is competent to describe what he 
experienced in service.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency 
of evidence differs from weight and credibility.  The former is a 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted.  Rucker v. Brown, 10 
Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the 
Board notes that "definitions of credibility do not necessarily 
confine the concept to the narrow peg of truthfulness.  It has 
been termed as 'the quality or power of inspiring belief. . . .'  
Credibility. . . apprehends the over-all evaluation of testimony 
in the light of its rationality or internal consistency and the 
manner in which it hangs together with other evidence."  Indiana 
Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted).  A review of the Veteran's DD 214 shows that 
his Military Occupational Specialty (MOS) was that of a munition 
specialist, and the Veteran submitted several internet and 
journal articles which outline the duties of a munition 
specialist.  The Board can find no information in these articles 
that call into question the Veteran's statements about noise 
exposure while performing his duties.  According to the article 
submitted, the munition specialist was responsible "for the 
storage, assembly, maintenance, handling, and inspection of all 
conventional munitions, and was the feeder specialty for 
munitions disposal duties."  See Journal Article entitled 
Background Paper on The History of Air Force Specialty Code 461XO 
- Munitions Systems Specialist.  While every detail of the 
Veteran's description has not been corroborated, there is nothing 
in the record that specifically contradicts the Veteran's account 
of having been exposed to extreme noise levels in service.  
Therefore, the Board concludes that the Veteran's description of 
noise exposure while working as a munition specialist in service 
is credible, and concedes that the Veteran was exposed to extreme 
noise levels during service.  

A review of the record reflects that since his separation, the 
Veteran has been treated throughout the years for hearing 
problems.  Report of the October 1986 VA examination shows that 
the Veteran had a scar on his right tympanic membrane and 
reported to have developed an infection and ruptured his eardrum 
during his childhood.  He was diagnosed with a right eardrum 
injury with minimal hearing loss.  A January 2005 VA audiological 
treatment note indicates the Veteran has a history of hearing 
loss and right tympanic membrane perforation.  At the March 2007 
VA audiological consultation, the audiologist stated that the 
Veteran's left ear revealed a "mild sloping to profound 
sensorineural hearing loss, [and the] right ear revealed a 
moderate conductive hearing loss recovering to within normal 
limits from 1000 Hz to 2000 Hz, then sloping to a profound 
sensorineural hearing loss through 8000 Hz."  

Recent audiological examinations establish that the Veteran has a 
current hearing disability that satisfies the criteria of 38 
C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA 
audiological evaluation in May 2007, and on the authorized 
audiological evaluation, pure tone thresholds, in decibels were 
shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
45
LEFT
5
15
20
40
60

Speech audiometry revealed speech recognition ability of 96 
percent in the right and left ear.  The Veteran was diagnosed 
with high frequency sensorineural hearing loss in the right ear, 
and sensorineural hearing loss in his left ear.  These findings-
as well as subsequent audiological evaluations-meet the 
requirements of 38 C.F.R. § 3.385 (2010).  

Thus the remaining question pertaining to service connection is 
whether the Veteran's bilateral hearing loss is related to his 
military noise exposure.  This question of the etiology of the 
Veteran's hearing loss is medical in nature and requires medical 
evidence for its resolution.  In this case, the medical evidence 
is conflicting about the matter.

The Veteran underwent a private audiological evaluation in June 
2006 by a hearing instrument specialist (HIS) at the Tri-County 
Audiology and Hearing Aid Services.  During the evaluation, the 
Veteran presented a history of having worked with ammunition 
during service.  He described his duties to include loading and 
unloading weapons, and destroying new and old bombs as big as 
5000 lbs on the beach for eight to ten hours a day.  He stated 
that he did not wear any form of ear protection during these 
procedures, and as a result, could not hear well for days 
afterwards, experienced noises in his head, and "felt the 
concussion of the ammo going off repeatedly."  He reported to 
experience dizziness, noises in his head and an inability to hear 
well since this time.  The physical examination showed physical 
damage to his right ear and a hole in the tympanic membrane.  The 
HIS indicated that audiological testing revealed a "mixed loss, 
sensori neural and conductive loss in right ear with a conductive 
component at 250 and 500 Hrtz with a precipitous slope of hearing 
loss from 2000 to 8000 hrtz [as well as] left ear sensori neural 
loss with a high frequency loss from 2000-8000 hrtz."  Based on 
her examination of the Veteran, the HIS opined that the Veteran's 
hearing loss "is more than likely a direct result of his duties 
in the military service" and the hole in his right ear drum "is 
from the concussion of the ammo going off."  

The HIS opinion, however, appeared to only be based on the 
Veteran's subjective history regarding his disabilities and not 
on a full review of the claims folder.  In addition, the HIS 
failed to account for the medical findings in the October 1986 VA 
examination, in which it was noted that the Veteran had a 
ruptured right eardrum with infection in childhood and that at 
the 1986 evaluation, the Veteran had only discussed some minimal 
hearing loss.  

The Veteran underwent an audiological evaluation in May 2007, the 
results of which were previously discussed.  During the 
examination, the Veteran complained of bilateral hearing loss, 
stating that right ear hearing loss was evident in service, but 
he became aware of left ear hearing loss when first diagnosed by 
a hearing test eight to ten years prior.  He reported that his 
situation of greatest difficulty was trying to hear in a noisy 
room.  The examiner concluded that he could not determine whether 
the Veteran's hearing loss was service-connected without resort 
to mere speculation, explaining that without the Veteran's 
service treatment records, there was no evidence of the Veteran's 
hearing status from his time in service or near his time of 
service to support his claim of onset at that time.  

During his May 2009 videoconference hearing, the Veteran 
testified that as a result of his hearing difficulties, he always 
asks people to repeat themselves, which has become an aggravation 
and hindrance on his occupational and civilian life.  

Pursuant to the December 2009 Board remand, the Veteran was 
afforded another VA examination in July 2010.  The VA examiner 
reviewed the Veteran's claims file, including his VA and private 
treatment records, as well as the May 2007 VA examination report, 
and interviewed the Veteran regarding his medical history, noting 
that the Veteran denied any form of occupational noise exposure, 
but did report to hunt on occasion without wearing ear 
protection.  The authorized audiological evaluation, reflected 
pure tone thresholds, in decibels, as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
50
70
LEFT
50
45
25
30
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right and left ear.  Upon examining the Veteran, 
the audiologist noted that the otoscopy of the ear revealed a 
central perforation in the right tympanic membrane.  She 
diagnosed the Veteran with mixed hearing loss in his right ear, 
ranging from moderate at the 500-1000 Hertz level, and to mild to 
severe at the 3000-4000 Hertz level.  She also diagnosed him with 
sensorineural hearing loss in his left ear, ranging from moderate 
to severe at the 3000-4000 Hertz level.  

Based on her assessment, the examiner concluded that "the 
configuration of the high frequency sensorineural portion of the 
Veteran's hearing loss is consistent with hearing loss due to 
noise exposure."  She also indicated that this type of 
configuration is consistent with hearing loss due to aging, 
adding however, that the "current high frequency thresholds do 
exceed norms for hearing loss due to aging."  The examiner went 
on to discuss findings from the January 2005 VA treatment 
evaluation, which she described as "only slightly" exceeding 
norms for hearing loss due to aging in the left ear only.  She 
also wrote that the status of the Veteran's hearing during 
service is unknown, and therefore, she could not make a 
determination as to whether the high frequency sensorineural 
portion of the hearing loss began as a result of military noise 
exposure.  The examiner indicated that the right ear hearing loss 
includes "a low frequency conductive component, which is most 
likely due to the presence of a perforation in the right tympanic 
membrane, and/or other middle ear pathology," noting the October 
1986 VA examination report which reflects the Veteran's ruptured 
tympanic membrane with an infection during his childhood.  She 
also noted that the Veteran could not state with certainty when 
the current perforation occurred.  Given the lack of service 
treatment records, the examiner could not state whether the 
perforation was present during service, or occurred during 
service.  Based on her review of the record, as well as the 
audiological evaluation of the Veteran, the examiner ultimately 
concluded that she could not determine without speculation 
whether any high frequency sensorineural hearing loss began 
during service.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted 
that an examiner's conclusion that an etiology opinion is not 
possible without resorting to speculation is a medical conclusion 
that must be "based on sufficient facts or data," and the 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh" to be adequate.  In explaining how 
the lack of any service treatment records precludes the examiner 
from arriving at a definite conclusion with respect to the 
origination of the Veteran's hearing loss, the Board finds that 
the examiner has provided an adequate explanation as to why a 
clear etiological opinion is not possible.  

The Board notes that the July 2010 VA examiner did indicate that 
the high frequency sensorineural portion of the Veteran's hearing 
loss "is consistent with hearing loss due to noise exposure" 
and did not specify as to whether this portion of the hearing 
loss was attributed to the Veteran's service or post-service 
activities.  She also added that while this type of configuration 
is consistent with hearing loss due to aging, the current high 
frequency thresholds do exceed norms for hearing loss due to 
aging.  By making this observation, the VA examiner may have been 
"implying" that the current audiological findings are more 
reflective of hearing loss as a result of a factor other than 
aging, to include military service.  Nevertheless, the examiner 
did not actually state this clearly, and the Board concludes that 
"inferring" that this is what she meant from what she did say 
would be tantamount to the Board rendering its own 
unsubstantiated medical opinion, and the Board is precluded from 
doing so.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(holding that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in the 
record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

However, the Board has already conceded that the Veteran was 
exposed to extreme noise levels and acoustic trauma while serving 
in the military as a munition specialist.  The evidence of record 
reflects that the Veteran's post-service occupation involved 
working as a salesman, and he denied any occupational noise 
exposure during his July 2010 VA examination.  While he reported 
to participate in hunting activities without wearing any form of 
ear protection, he indicated to only hunt on rare occasions.  See 
July 2010 VA examination report.  There is conflicting evidence 
as to origination of the Veteran's right ruptured tympanic 
membrane.  While the October 1986 VA examination report indicates 
that the Veteran reported to suffer this injury during his 
childhood, the Veteran could not state with certainty when the 
perforation occurred during the more recent May 2007 and July 
2010 VA examinations.  The Board acknowledges the examiner's 
statement that the right ear hearing loss includes a 'low 
frequency conductive component, which is most likely due to the 
presence of a perforation in the right tympanic membrane, and/or 
other middle ear pathology.'  However, the examiner still linked 
the high frequency sensorineural portion of the Veteran's hearing 
loss to noise exposure.  

Here, despite the fact that the Veteran's service treatment 
records were unavailable, it would have been helpful had the 
examiner provided an opinion with regard to whether his hearing 
loss was consistent with the Veteran's military duties as a 
munition specialist.  It would have also been helpful if she 
brought her expertise to bare in this manner regarding medically 
known or theoretical causes of sensorineural hearing loss or 
described how hearing loss which results from acoustic trauma 
generally presents or develops in most cases, as distinguished 
from how hearing loss develops from other causes, in determining 
the likelihood that current hearing loss was caused by acoustic 
trauma in service as opposed to some other cause.  However, the 
Board finds it unnecessary to remand this case again for another 
medical opinion.  Instead, given that the July 2010 VA opinion 
indicates that, at minimum, the high frequency sensorineural 
portion of the Veteran's hearing loss is consistent with hearing 
loss due to noise exposure, and the record reflects that the 
Veteran had no post-service occupational noise exposure, and 
minimal exposure to loud noise while participating in 
post-service recreational hunting activities, and given the 
positive June 2006 private opinion, and the fact that the Board 
has conceded that the Veteran had noise exposure in service, the 
Board will resolve any reasonable doubt about the connection 
between the current hearing loss and the noise-exposure in 
service in the Veteran's favor.  Accordingly, the Board concludes 
that the evidence supports service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5107(b).  

      B.  Tinnitus

Service connection may also be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-
connected disability aggravates a nonservice-connected condition, 
a Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a claim 
based on aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated that 
the purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden on 
the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive changes, 
and because the Veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

In considering the evidence of record under the laws and 
regulations concerning direct and secondary service connection, 
the Board concludes that the Veteran is entitled to service 
connection for tinnitus.  As previously discussed, the Veteran 
maintains he was exposed to extreme noise while serving as a 
munition specialist in service, and in an August 2006 statement, 
he contends he has experienced ringing in his ears since this 
time.  Lay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2007).  

The Board finds that the Veteran's statements in this case are 
credible.  Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony is 
competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(finding Veteran competent to testify to symptomatology capable 
of lay observation).  Thus, the Board finds that the Veteran is 
competent to relate a history of noise exposure during service 
and a history of having experienced tinnitus.  Additionally, the 
Veteran's DD 214 confirms that his MOS was that of munition 
specialist, and internet and journal articles added to the record 
by the Veteran describe what a munition specialist's duties 
entail.  

Moreover, the Board has granted the Veteran's request for service 
connection for bilateral hearing loss based on the same claims of 
noise exposure while serving as a Munition specialist.  That the 
Veteran has hearing loss adds to the credibility of the Veteran's 
contention that he has tinnitus because "an associated hearing 
loss is usually present" with tinnitus.  The Merck Manual, Sec. 
7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning 
this, the Board notes that tinnitus may occur as a symptom of 
nearly all ear disorders including sensorineural or noise-induced 
hearing loss.  Id.  With regard to the latter, the Board has 
granted service connection for hearing loss in this case because 
the evidence was at least in equipoise that the hearing loss was 
noise-induced, i.e., a result of his exposure to noise during 
service.  In this regard, the Board notes that "high frequency 
tinnitus usually accompanies [noise-induced] hearing loss."  The 
Merck Manual, Section 7, Ch. 85, Inner Ear.  

The Veteran was afforded a VA examination in connection with his 
tinnitus claim in July 2010.  During the examination, the Veteran 
reported that his tinnitus began in service and gets worse when 
he is around noise.  Based on the audiological evaluation, the 
Veteran was diagnosed with tinnitus for VA purposes.  The 
examiner explained that she could not determine, without 
speculation, whether the Veteran's tinnitus began as a result of 
military noise exposure but did concede that his high frequency 
sensorineural hearing loss "would typically accompany tinnitus 
due to noise exposure."  

Importantly, as previously discussed herein, the Board has 
conceded the Veteran's in-service acoustic trauma.  In fact, his 
significant noise exposure appears to be limited to his active 
duty.  Furthermore, both the July 2010 VA examiner as well as the 
cited provisions from The MERCK Manual confirm that tinnitus 
usually accompanies noise-induced hearing loss.  In other words, 
if a veteran has noise-induced hearing loss (as the Veteran here 
does as a result of his in-service acoustic trauma), that person 
is likely also to have noise-induced tinnitus.  Importantly, the 
Board has determined that the Veteran's contention that he 
experiences tinnitus constitutes competent and credible evidence 
upon which the Board may rely in making its decision.  

Thus, without reaching a determination as to whether the 
Veteran's tinnitus was caused or aggravated by his now 
service-connected hearing loss, the fact remains that the 
evidence for and against the claim for service connection for 
tinnitus on a direct basis is at least in approximate balance.  
Based on this record, the Board finds that the Veteran's tinnitus 
is as likely as not the result of his noise exposure in service.  
Again, and of particular importance in this regard is the fact 
that the Veteran's in-service acoustic trauma has been conceded.  
Thus, the Board will resolve reasonable doubt in favor of the 
Veteran and grant service connection for tinnitus.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


